Allow me to express today my highest regard for Secretary-General Ban Ki-moon for his dedication and tireless efforts to advance the cause of peace and global harmony. I have deeply appreciated our work together over the past 10 years.
As I stand here today, elections to Jordan’s national Parliament are coming to a conclusion. It is one more step on our country’s positive evolutionary path — a path to which we have insistently conformed despite regional turbulence and a massive refugee burden. It represents an achievement that can be credited largely to our citizens, especially our youth, who have stubbornly held to Jordan’s heritage of unity, strength and forward- looking spirit in spite of the odds. And it is those very odds that make the elections a true triumph of progress over regression.
As we gather here today, there are forces at play in my region and beyond whose sole purpose is to stack the odds against the core values that bind our common humanity. I am referring, of course, to the network of extremist terrorists who have dominated headlines of late. And they seek global dominance as well. They want to wipe out our achievements and those of our ancestors, to erase them and drag us back to the Dark Ages.
The question we must ask ourselves as we face the battle of our generation is what our legacy will be. Will we pass on to our children a world dominated by dread and division, where safety and security will be at the forefront of their minds as they board an airplane, attend a concert or football match, or stroll through a mall? Most important, are we doing what must be done to confront and decisively defeat this evil force, so that our children can live in a world where fear and suspicion are replaced by human comradery and hope, so they can reach their fullest potential and add to the stockpile of human achievement accrued over the ages?
As much as I wish it were otherwise, sadly the answer to those questions is no. How can we be effective in this fight when we have not clearly defined who the enemy is? Who are we fighting with, and who are we fighting against? And I am struck today, after several years of facing the global war on terror, by the lack of understanding of the true nature of Islam that I find among many Western officials, think tanks, media leaders and policymakers. I find myself stating the obvious again and again.
False perceptions of Islam and of Muslims serve to fuel the terrorists’ agenda of a global struggle by polarizing and factionalizing societies East and West — each side stigmatizing the other and each side driven deeper into mistrust and intolerance. Muslims, a quarter of the world’s population and citizens of every country, have a central role in the future of our planet. Muslim men and women bring the world a rich heritage of civic responsibility, justice, generosity, family life, and faith in God.
When some, out of prejudice or ignorance of what Islam is, seek to exclude Muslims from fulfilling their role, or on the other hand, when the outlaws of Islam, the khawarij, attempt to mislead some Muslims by deforming our religion through false teachings, our societies’ future is put at risk. When the outlaws of Islams, the khawarij, murder, when they plunder, when they exploit children and reject the equality of women before God, they abuse Islam. When the khawarij persecute minorities, when they deny freedom of religion, they abuse Islam.
Islam teaches that all humanity is equal in dignity. There is no distinction among the various nations or religions or races. The Quran forbids coercion in religion. Every citizen is guaranteed the State’s protection for themselves, their families, their properties, their honour, their privacy, and their freedom of religion and thought. Muslims believe in the divine origins of the Bible and the Torah. God says in the Koran:
“Say Ye: ‘We believe in Allah, and the revelation given to us, and to Abraham, Ishmael and Isaac and Jacob, and the tribes, and that given to Moses and Jesus, and that given to the Prophets from their Lord: We make no difference between one and another of them: and we submit to Allah.’” (The Holy Koran, II:136)
Indeed, the prophet mentioned most in the Koran is Moses, named 136 times. Jesus, whom we call “Christ Messiah,” is named 25 times. His mother, Mary, called “best of all women in creation,” is named 35 times, and there is a chapter in the Quran called Maryam. The khawarij deliberately hide these truths about Islam in order to drive Muslims and non-Muslims apart. We cannot allow that to happen. Once we understand that this is a battle that we must fight together — all religions and all of us who believe in the dignity, freedom, and well-being that is the birthright of every individual — then we can turn towards our common enemy and examine through a clear lens the unique nature of our foe.
Let me state clearly that those radical outlaw groups do not exist on the fringes of Islam. They are altogether outside of it. Thus, we refer to them as khawarij: outlaws of Islam. They declare the entire civilized world as the enemy and all people, military or civilian, as fair game. They aim to incubate satellite caliphates in every country of the world in order to extend their reach. They are also expanding fast and wide through their mastery and exploitation of modern technology, including social media. To confront this non-traditional enemy, we need non-traditional means, a new mindset, new partnerships and reformed methodologies. For Muslims, first and foremost this is a fight for our future. All elements of our community have a role to play, not only in mosques and religious centers, but media, schools, and communities. Let no one be misled: traditional Sunni Islam and all of its schools of jurisprudence decisively reject the ideas and claims of the takfiri jihadists. Muslims need to help identify and counter the outlaws of Islam who pick and choose and cut and paste religious texts in order to twist and distort true Islamic teaching.
The international community also faces a fight for the future. The war will not be fought on the battlefield alone. Our adversary has brought the fight to every place where humans live and interact: airports, cafes and city streets. Security cooperation is imperative, but equally important is a holistic approach. We need to open up new channels between continents and nations, within countries and among people. That means reforming the way we communicate, share information and use our technologies. The very same modern communication tools used against us must be employed by us, and we can do that while respecting the important issue of privacy. Creative innovators in the private sector, especially in the technology sector, are vital for our future and must be brought on board.
Ours is a global fight. The focus must not stop with the Middle East, but must reach far beyond into West and East Africa, South-East Asia and the Balkans. In Syria, a military approach will leave no winners, but only losers on every side and further civilian suffering. Ending violence ultimately demands a political process — one shepherded by a unified global vision and led by all of the Syrian people. In Iraq, international support remains critical as the Government and the people continue to uproot the khawarij. However, key to achieving and sustaining any success is an inclusive approach that engages all components of the country in the political process and in State institutions.
As we pursue those goals, the international community must also take responsibility for those whose lives have been crushed and who have been impoverished. I am referring to the millions of refugees and victims. We cannot decisively defeat the scourge of terror and violence without decisively rooting out the injustices that provide it with fertile ground. From the Abu Ghraib prison to the streets of Kabul and schools in Aleppo, injustice and humiliation have left tremendous human suffering in their wake.
No injustice has spread more bitter fruit than the denial of a Palestinian State. I believe that peace is a conscious decision. Israel has to embrace peace, or eventually be engulfed in a sea of hatred in a region of turmoil. Safeguarding Jerusalem is a key concern, as the Holy City is a strategic linchpin not only for my region but for the world.
That is a priority for me personally and for all Muslims. We utterly reject attacks on Muslim and Christian holy sites and any attempts to alter the historic Muslim, Christian and Arab identity of the Holy City. As the Custodian of Islamic Holy Sites in Jerusalem, I will continue my efforts to protect those places and stand up against all violations of their sanctity, including attempts to establish temporal and spatial divisions restricting free use of the Al-Aqsa Mosque on Haram Al-Sharif.
Perhaps the central and most vital battleground for this defining war of our generation is the mind. The despicable, damaging ideology of hate, murder and self- destruction that is being spread in crash courses online and elsewhere must be confronted with a counter- narrative of hope, tolerance and peace. Together, in the General Assembly and in our regions, countries and communities across the world, we have the power to create that counter-narrative. Let us show that we also have the will to act.
